Order entered June 15, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00952-CR

                KADARIUS DEMOND BARRETT, Appellant

                                           V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 282nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F15-00170-S

                                     ORDER

      We REINSTATE this appeal.

      On March 30, 2021, we abated this appeal and ordered the trial court to hold

a hearing to determine why appellant’s brief, initially due January 29, 2021, had

not been filed. To date, the trial court has not responded to the Court’s order or

inquiries on the status of the hearing, and we have had no communication from

appointed counsel J. Daniel Oliphant Jr.
      We ORDER appointed counsel J. Daniel Oliphant Jr. to file appellant’s

brief BY 5:00 P.M. on July 12, 2021. MR. Oliphant is cautioned that the Court

will not entertain any further motions from him for any extensions of time in this

case. If Mr. Oliphant does not file a brief by 5:00 p.m. on July 12, 2021, the

Court take whatever action it deems appropriate, including initiating

contempt proceedings against him for the failure and refusal to obey the

Court’s order, removing Mr. Oliphant from the appeal, or filing a grievance

against him and referring this matter to the State Bar of Texas Commission

for Lawyer Discipline for further proceedings. See TEX. R. APP. P. 38.8(b)(4).

      We DIRECT the Clerk to send copies of this order to the Honorable Amber

Givens, Presiding Judge, 282nd Judicial District Court; J. Daniel Oliphant Jr.; to

the Dallas County District Attorney; and to Kadarius Demond Barrett, TDCJ

#02325611, Coffield Unit, 2661 FM2054, Tennessee Colony, TX 75884.



                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE